Citation Nr: 1207089	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-44 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1942 to May 1945, and from May 1951 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2010, which denied service connection for PTSD.  In December 2011, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issue for consideration in this case is limited to entitlement to service connection for PTSD because the evidence does not show a diagnosis of any other psychiatric condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where the record shows diagnoses of other mental conditions, such conditions are part of the claim for service connection for PTSD).  

In reviewing the file, the Board notes that the Veteran's initial claim also included the issue of service connection for peripheral neuropathy; this was denied by the RO in November 2009.  A notice of disagreement was received in December 2009, and a statement of the case was furnished in August 2010.  In November 2010, the Veteran's representative stated that a formal notice of disagreement had been filed for his claim for peripheral neuropathy, and that enclosed was a letter from his wife, concerning PTSD.  The letter requested that his disabilities be granted promptly.  The RO noted, on this letter, that it had been accepted in lieu of a Form 9, as a substantive appeal, for the issue of peripheral neuropathy.  There is no evidence, however, that the Veteran was ever notified of this, and in February 2011, he submitted an "appeal election form," stating that he wished to appeal the issue of PTSD.  Likewise, his VA Form 9, substantive appeal, dated in April 2011, identified PTSD as the issue.  The issue of service connection for peripheral neuropathy was not raised by the Veteran at the Travel Board hearing in December 2011.  Hence, the Board finds that there is no evidence that the Veteran or his representative intended to perfect the appeal as to the issue of service connection for peripheral neuropathy.  Moreover, despite the RO's handwritten notation on the November 2010 statement from the representative, there is no indication of any communication with the Veteran or his representative which would have led either to believe that the appeal of the issue of service connection for peripheral neuropathy had been perfected, and that, therefore, no further action, such as a formal substantive appeal, was required.  In view of these factors, the Board finds that the an appeal concerning the issue of service connection for peripheral neuropathy was not perfected, and that issue is not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.202 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Although the Veteran was exposed to stressors during his military service during World War II as part of a bomber crew, he does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a February 2009 letter, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was specifically advised of the requirements for establishing entitlement to service connection for PTSD, and provided with a PTSD questionnaire.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment and personnel records are unavailable in this case.  Thus, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App.  542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, in this case, the Board acknowledges that the in-service event, i.e., exposure to stressful experiences as described by the Veteran during combat service, occurred.  VA treatment records have been obtained, as have identified private medical records.  VA examinations were provided in July 2010 and February 2011; these examinations describe the symptoms, history, and conclusions in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). He testified at a Travel Board hearing in September 2011.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for PTSD

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125.  

In this case, the Veteran's service separation documents show that the Veteran was a "radio operator mechanic gunner" with a combat crew on a B-17 bomber during World War II.  He received and transmitted messages in Morse code, and tabulated weather reports, radio navigation and all operational messages.  He also operated a 50-caliber machine gun.  In this capacity, he completed 20 missions and had 1,200 flying hours.  He participated in the air offensive over Europe, and the Normandy, Germany and Northern France campaigns.  His awards included the Air Medal with 2 Oak Leaf Clusters.  Thus, combat participation is established, and the relaxed standard of proof of service incurrence for combat-related claims applies.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  

The Board acknowledges that the in-service event, i.e., exposure to stressful experiences as described by the Veteran during combat service, occurred, and the only question for consideration in this case is whether the Veteran has PTSD due to his combat experiences.  

In a written statement dated in November 2008, the Veteran described his military stressors.  He said that he flew 20 missions over Germany, and ended up with three out of the original ten in his crew.  He described several instances in which close associates of his had been shot down.  He was present on a mission when four men in his plane were hit by shrapnel and a fifth severely injured when he was shot in the shoulder.  He gave the soldier first aid, which included sprinkling the wound with sulfa and applying a tourniquet.  He was complimented by the base doctor afterward. The Veteran said he could still see him on the floor of the radio room.  He witnessed many others in his squadron and formation shot down.  He described a particularly horrific mission in which 60 bombers and 600 men had been lost.  He stated that he still had nightmares about this mission.  He said that he had survivor guilt because he survived and a lot of his friends, good men, died.  He saw friends with horrific wounds, which haunted him.  He startled at loud noises and suffered from depression and PTSD.  He found it difficult to talk about these experiences.  

The Veteran's wife wrote, in November 2008, that over the years, at times the Veteran would physically shake in his sleep while making loud noises as if he were shooting a machine gun.  In order to stop these nightmares, it was necessary for her to shake him until he woke up.  While still asleep, he told her he was shooting a machine gun at approaching planes, in an agitated and anguished tone of voice.  Other times, he would refer to a lot of planes in the sky, which she could not hear.  The television coverage of the conflicts in Iraq and Afghanistan had triggered a flood of his wartime memories, which seemed to preoccupy the Veteran more and more.  

In a statement dated in November 2008, the Veteran's daughter wrote that when the Veteran's twin brother was killed during training, he was not permitted to come home to the funeral; she believed that this event was a seminal moment in his life and permanently shaped aspects of his adult personality.  She said that he could not watch war movies, or read books about World War II.  Throughout her life, her father had avoided discussing the war, and would become silent and morose if pressed.  Visiting his brother's grave was very stressful, and often holiday dinners ended in arguments.  She noted that in all areas other than the war, her father was talkative, animated, and engaged.  However, he became fixated on news reports about Afghanistan and Iraq, and became angry and agitated.  She finished with a character sketch of the Veteran, portraying a caring, responsible individual, devoted to his wife and family, and involved in an array of interests and activities.  

Further comments were provided by the Veteran's wife in January 2010.  She stated that it was during the Korean war, when the Veteran was recalled to active duty, and stationed in Florida, that his symptoms including nightmares and memories of lost buddies had returned.  

In November 2010, the Veteran's wife wrote that that Veteran remained haunted by vivid memories of his war years of bombing raids over Germany.  She felt that these memories were getting more intense, not less, and that he refused to see a doctor about it but preferred to go to church every day and ask God for help.  She stated that this was not working.  

At his hearing before the undersigned, the Veteran testified concerning experiences during the war that troubled him.  He stated that he had lost his twin brother, who was killed in 1944.  He felt this was particularly disturbing, because he had not been killed in combat, but in a training accident, which made it all the more shocking, because he was supposed to be in a safer situation than the Veteran.  He was also distressed by the recollection of a fellow soldier, with whom he became friends, who was killed on a flying mission shortly before the end of the war.  He had volunteered for the mission, and the Veteran had tried to talk him out of it, but he had insisted on going, and had been shot down.  The Veteran felt that he should have tried harder to stop his friend from going on that mission.  

The Veteran testified that he had been bothered by recollections of the war ever since that time, and that he had dealt with it through religion; he attended religious services frequently, and by keeping busy, but he felt that as he aged, his ability to participate in his activities, such as gardening and reading, diminished, and he was worried about his state of mind if the point came where he could no longer keep active.  

The Board finds the lay statements to be credible.  However, where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Concerning PTSD, the regulation explicitly requires medical evidence of a diagnosis, and a nexus to an in-service stressor.  See 38 C.F.R. § 3.304(f).  In this case, there is no medical evidence of a diagnosis of PTSD.  Absent the existence of a current disability, service connection may not be granted.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

In this regard, private medical records submitted by the Veteran do not reflect any psychiatric complaints or abnormal findings.  VA medical records show that in  July 2002, the Veteran reported that his wife had recently had brain surgery.  He complained of insomnia and occasional depression.  He said that his private doctor had given him Lorazepam, but he refused to go to the VA mental health clinic because he did not want to take the medication, which he said made him dizzy.  In January 2003, on a system review, it was noted that the Veteran had no psychiatric complaints or depression.  Depression screens in August 2003, March 2004, August 2007, and August 2008 were negative, and there were no positive depression screens noted.  A PTSD screen in March 2007 was likewise negative.  In sum, the treatment records show that on one occasion only, in 2002, the Veteran reported complaints of occasional depression; all subsequent records do not show any mental health complaints or abnormal findings.

A VA examination was performed in July 2010.  The Veteran was noted to be semi-retired.  He was one of 7 children, and dropped out of high school to help his older brother support the family.  He flew 20 combat missions during World War II, without being wounded, although he suffered a concussion in a domestic flight that he said resulted in a two-week stay in a psychiatric ward, which the examiner noted was apparently because of post-concussion confusion.  After service he was self-employed in the food selling business for a number of years, and then went to work for a food company as a manager for 20 years.  He retired 20 years prior to the examination, due to his commute and work hours.  He had worked part time as a golf course starter since his retirement; currently, he was working at that position two days a week.  He had also worked, apparently as a volunteer, providing patient transportation for a hospital.  He did not report any occupational impairment or time off from any of his jobs due to psychiatric symptoms.  He attributed his part-time status to being semi-retired.  

He described his 50 years marriage as loving and stable, and reported excellent relationships with his children.  He played golf and gardened, but said he had done less of this recently due to illness of his wife.  He reported a normal social life.   He said that he attended church when he needed help with sad or distressing memories of military service.  He reported little or no social impairment related to his combat experiences.  The examiner noted that letters from his wife and daughter in the claims file reported that he had greater difficulty watching news about the wars in Iraq and Afghanistan, and that he had sometimes been saddened by his memories of World War II, which he avoided talking about.  The examiner stated that his avoidance of reminders of the war was consistent with Category C symptoms of PTSD.  

The examiner concluded that while the Veteran experienced some symptoms of PTSD, such as avoiding reminders of his experiences and losses during World War II, he did not report symptoms fully consistent with a DSM-IV diagnosis of PTSD.  This conclusion was based on review of the claims file, including letters written by the Veteran's wife and daughter, and interview symptoms.  The psychiatric diagnosis was "none."    

In February 2011, the Veteran underwent another VA examination, because his wife felt that her husband did not fully describe his symptoms in the previous examination, and so she accompanied him to this one.  She felt strongly that the war had affected him, as well as his need to help with family finances early on.  Neither the Veteran nor his wife felt that he had a mental illness, but his wife felt that his prior military service and his continuing reminiscing about times past deserved financial compensation.  

On his examination, it was reported that the Veteran worked in the wholesale produce business for 25 years in a supervisory role, retiring at the age of 68, in 1988.  After retirement, he worked part-time at a golf course as a starter, a position he continued to hold, although he said that he planned to retire soon.  He also worked as a volunteer driver for a hospital.  These provided him with a rich social life.  

The Veteran was a radio operator on a B-17 bomber, and he flew 20 missions.  His brother had died of wounds sustained during a training exercise; the loss of his brother had persisted as a source of sadness and irritation.  He described social relationships as a satisfying aspect of his life.  He reported having lots of friends.  The examiner noted that a PTSD screen in May 2007 had been "0," and a depression screen in January 2011 had been negative.  He had no history of mental illness.  When asked to describe his symptoms, the Veteran reported anger and maybe guilt concerning his brother's death, and all the friends he lost.  He said their deaths  made no sense, and he was always faced with the question of why them, and not him.  He said he had things going on in his mind.  He indicated that he sought solace at church, and then got on with his life.  He said he had been dealing with it since 1945.  He said that the anger kept coming back.  He said that television programs discussing war, particularly those killed in action, were upsetting to him.  He preferred to watch movies which did not involve war.  He felt that he did not have psychiatric illness, but carried these things with him, which he felt should go away but did not.  

On examination, the Veteran's behavior and appearance were appropriate, he did not report any destructive thinking.  He said he found himself feeling irritated at times, when confronted by material that in some way depicted the current war.  His mood was not depressed but he noted that it tended to vary somewhat.  He spoke enthusiastically about his current life.  Cognitive function was intact.  He did not report obsessions except to the degree that his reminiscing reflected recurrent thought content.  These thoughts, however, seemed not to disrupt daily life functioning or social relationships, although they were a source of concern to his wife.  He described symptoms consistent with other psychiatric disorders.  Concerning PTSD, he met the criteria for stressors, and he persistently re-experienced traumatic events in the form of images and  thoughts.  He did not meet the avoidance criterion; the examiner noting that except for avoiding movies with war themes, no other clinical features were present.  He reported occasional irritability, but the examiner noted that PTSD symptoms that were present were not severe enough to interfere with occupational and social functioning.  The diagnosis was "none," although his current GAF of 70 reflected some mild symptoms.  

Concerning this latter examination, although the examiner indicated that the Veteran described symptoms consistent with other psychiatric disorders, he did not identify any such symptoms, nor was any psychiatric disorder diagnosed.  Moreover, although the GAF was said to reflect some mild symptoms, again, the examiner found that his symptoms did not meet the criteria for PTSD, or any psychiatric diagnosis.  The Board finds his ultimate conclusion, along with his discussion of symptoms, to be the most probative part of the examination.  Taken as a whole, the examination report is factually accurate, fully articulated, and soundly reasoned.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In sum, the evidence shows a Veteran who is not only engaging and charming, but one who has acted dependably and reliably throughout his life.  He had to shoulder the adult burden of earning a living at an early age, and has worked for at least 75 years.  He also has a loving family, and participates in a number of activities.  In short, he exemplifies the type of person who is the backbone, as well as the delight, of this country.  He has managed to achieve this, despite exposure to a number of significant stressors during his wartime service.  He has credibly described how the recollection of these experiences trouble him, but medical experts have found that he does not have PTSD.  Accordingly, as there is no medical evidence of the presence of PTSD, the claim must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor; however, in this case, because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran has indicated that he fears that if he is not able to remain as active as he is now, he will be more distressed by his past wartime experiences.  If he or his loved ones feel that he has increasing trouble with such symptoms, he is encouraged to seek an evaluation to see whether he has developed PTSD.  In this regard, the claim is denied solely because the Veteran's symptoms are not sufficient to meet the criteria required for a diagnosis of PTSD, under DSM-IV.  If such symptoms develop in the future, he is encouraged to reopen his claim.



ORDER

Service connection for PTSD is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


